NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
  

               United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted October 31, 2017 
                              Decided November 1, 2017 
                                             
                                        Before 
 
                            DIANE P. WOOD, Chief Judge 
                             
                            JOEL M. FLAUM, Circuit Judge
                             
                            DIANE S. SYKES, Circuit Judge
 
No. 17‐1211 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Southern District of Indiana, 
                                                 Indianapolis Division. 
      v.                                          
                                                 No. 1:16CR00011‐001 
KEVRYN GAINES‐DUKES,                              
      Defendant‐Appellant.                       Tanya Walton Pratt, 
                                                 Judge. 

                                      O R D E R 

       Kevryn Gaines‐Dukes transported a 16‐year‐old girl from Indianapolis to 
Cincinnati and then to Nashville, and in those cities prostituted her. Police arrested 
Gaines‐Dukes as he was transporting the girl. He pleaded guilty to sex trafficking a 
minor. 18 U.S.C. § 1591(a)(1). His plea agreement included a waiver of his right to 
appeal his conviction “on any ground,” and also a waiver of his right to appeal his 
sentence if the judge sentenced him within or below the guidelines range. The district 
court sentenced him to 156 months’ imprisonment, below the guidelines range of 168 to 
210 months (based on his offense level of 33 and criminal history category of III), and 
15 years’ supervised release. Gaines‐Dukes filed a notice of appeal, but his appointed 
appellate counsel has concluded that the appeal is frivolous and moves to withdraw 
No. 17‐1211                                                                           Page 2 
 
under Anders v. California, 386 U.S. 738, 744 (1967). We invited Gaines‐Dukes to respond 
to counsel’s motion, but he has not replied. See CIR. R. 51(b). Counsel’s supporting brief 
explains the nature of the case and addresses issues that an appeal of this kind might be 
expected to involve, and because the analysis appears to be thorough, we limit our 
review to the subjects that counsel discusses. See United States v. Bey, 748 F.3d 774, 776 
(7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 

        Counsel represents that Gaines‐Dukes does not wish to challenge his guilty plea, 
and thus the lawyer appropriately does not discuss the voluntariness of the plea or the 
adequacy of Gaines‐Dukes’s plea colloquy. See FED. R. CRIM. P. 11; United States 
v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 
(7th Cir. 2002). It follows, says counsel, that Gaines‐Dukes’s appeal waiver makes this 
appeal frivolous. We agree with counsel; because an appeal waiver stands or falls with 
the guilty plea, United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); United States 
v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011), Gaines‐Dukes’s waiver must be enforced. 
Moreover, counsel has identified no exception that would apply here, see United States 
v. Adkins, 743 F.3d 176, 192–93 (7th Cir. 2014). Indeed, no element of Gaines‐Dukes’s 
sentence exceeds a statutory maximum, see 18 U.S.C. § 1591(b)(2), and the judge did not 
rely on any unconstitutional factor when imposing Gaines‐Dukes’s sentence. 

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.